                                         Case 19-18043                   Doc 14           Filed 07/08/19        Page 1 of 6
   Fill in this information to identify the case:

Debtor 1                 Jonathan Alvin Adams
                         _____________________________________________________________________


Debtor 2                 _____________________________________________________________________
(Spouse, if filing)

                                        District of Maryland
United States Bankruptcy Court for the: ______________________________________________________________________________________________________

             1918043
Case number __________________________



 Official Form 410S1
 Notice of Mortgage Payment Change                                                                                                                     12/15

 If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
 debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
 as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
 Name of creditor:                                                                                 Court claim no. (if known): _______________________
 Wells Fargo Bank, N.A.




                                                                                                   Date of payment change:
                                                                                                   Must be at least 21 days after date
                                                                                                   of this notice                           09/01/2019
                                                                                                                                            _____________


                                                                                                  New total payment:
                                                                                                                                             2989.69
                                                                                                                                            $________________
                                                                                                  Principal, interest, and escrow, if any
 Last 4 digits of any number you use to
 identify the debtor’s account:                                      9 ____
                                                                    ____ 4 ____
                                                                            1 ____
                                                                                5

   Part 1:            Escrow Account Payment Adjustment

  1.        Will there be a change in the debtor’s escrow account payment?

            
            ✔   No
               Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
                for the change. If a statement is not attached, explain why:



                Current escrow payment: $ _________________                                                 New escrow payment: $ _________________

  Part 2:             Mortgage Payment Adjustment

  2.        Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
            variable-rate account?
               No
            
            ✔   Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why:



                                                  2.00000
                Current interest rate: __________________%                                                                    3.00000
                                                                                                New interest rate: __________________%

                                                          1650.49
                Current principal and interest payment: $ __________________                                                          1917.49
                                                                                                New principal and interest payment: $ __________________

  Part 3:             Other Payment Change


       3.    Will there be a change in the debtor’s mortgage payment for a reason not listed above?
             ✔
                 No
                 Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                  (Court approval may be required before the payment change can take effect.)
                Reason for change:



                      Current mortgage payment: $ _________________                                New mortgage payment: $ _________________
 Official Form 410S1                                                    Notice of Mortgage Payment Change                                             page 1
                     Jonathan Alvin Adams                                                                1918043
      Debtor 1                      Case      19-18043      Doc 14     Filed 07/08/19
                     ________________________________________________________
                     First Name       Middle Name        Last Name                        Page(if known)
                                                                                    Case number    2 of______________________
                                                                                                          6

 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 Check the appropriate box.

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.




     /s/Angela M. Mills Fowler
      ______________________________________________________________
      Signature
                                                                                       07/08/2019
                                                                                 Date _______________




 Print:______________________________________________________________
        FOWLER,ANGELA M. MILLS                                                    VP Loan Documentation
                                                                                 ____________________________________________________________
        First Name                Middle Name            Last Name               Title


 Company Wells Fargo Bank, N.A.
         ____________________________________________________________

 Address    MAC N9286-01Y
            _____________________________________________________________
            Number                    Street

            1000 Blue Gentian Road
            _____________________________________________________________
            Address 2

             Eagan                                   MN      55121-7700
            _____________________________________________________________
              City                                          State     ZIP Code



                     800-274-7025                                                 NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone _________________________                                         ____________________________________________________________
                                                                                 Email




Official Form 410S1                                        Notice of Mortgage Payment Change                                           page 2
                            Case 19-18043             Doc 14      Filed 07/08/19     Page 3 of 6
                       UNITED STATES BANKRUPTCY COURT
                                                       District of Maryland


                                                  Chapter 13 No. 1918043
                                                  Judge: Judge Wendelin I. Lipp

In re:
Jonathan Alvin Adams
                                         Debtor(s).

                                         CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before July 09, 2019 via filing with the US
Bankruptcy Court's CM ECF system and/or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                           By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                   Jonathan Alvin Adams
                                   14003 Mary Bowie Parkway

                                   Upper Marlboro, MD 20774



                                  By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                   N/A




Debtor’s Attorney:                By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                   Richard B. Rosenblatt
                                   The Law Offices of Richard B. Rosenblatt
                                   30 Courthouse Square Ste. 302

                                   Rockville, MD 20850


                                  By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                   N/A




Trustee:                          By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                   Nancy Spencer Grigsby
                                   Chapter 13 Trustee
                                   185 Admiral Cochrane Dr.
                                   Suite 240
                                   Annapolis, MD 21401

                                                        _______________________________________________
                                                        /s/Angela M. Mills Fowler
                                                         VP Loan Documentation
                                                         Wells Fargo Bank, N.A.
                       Case 19-18043             Doc 14        Filed 07/08/19           Page 4 of 6
Wells Fargo Home Mortgage
Return Mail Operations
P.O. Box 10368
Des Moines, IA 50306



                                                                                                               June 20, 2019




Richard B. Rosenblatt
30 Courthouse Square
Ste. 302
Rockville, MD 20850




Subject: Urgent - Please forward enclosed documents to borrower(s)
Borrower(s): Jonathan Alvin Adams
Mortgage account number:       -
Bankruptcy case number: 1918043

Dear Richard B. Rosenblatt:
We’ve enclosed a copy of important documents for the above borrower(s). These documents provide the
borrower(s) with information about their mortgage assistance program. Please forward the enclosed
documents to the borrower(s) as soon as possible.
Thank you for your prompt attention to this matter. If you have any questions or need additional
assistance, please contact us at 1-866-234-8271. We’re available Monday through Friday between the
hours of 6:00 AM to 10:00 PM CT, or Saturday between the hours of 8:00 AM to 2:00 PM CT.


Sincerely,

Special Loans



Enclosure(s)




Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. © 2019 Wells Fargo Bank, N. A. All rights reserved. NMLSR ID
399801
                    Case 19-18043          Doc 14      Filed 07/08/19        Page 5 of 6
            Wells Fargo Home Mortgage
            Return Mail Operations
            P.O. Box 10368
            Des Moines, IA 50306
                                                                                                  June 20, 2019




Jonathan Alvin Adams
14003 Mary Bowie Pkwy
Uppr Marlboro, MD 20774




                                 Interest Rate Adjustment Notice Reminder
PLEASE NOTE: This notice is being provided for informational purposes only. As a result of at least one
bankruptcy case filing that included the below referenced account, Wells Fargo Home Mortgage is NOT
attempting in any way to violate any provision of the United States Bankruptcy Code or to collect a debt
(deficiency or otherwise) from any customer(s) who is impacted by an active bankruptcy case or has
received a discharge, where the account was not otherwise reaffirmed or excepted from discharge. THIS
IS NOT A BILL OR A REQUEST FOR PAYMENT AS TO THESE CUSTOMER(S).
Subject: Notice of interest rate increase on the modified mortgage
         Mortgage account number:         -
         Bankruptcy case number: 1918043
         Property Address: 14003 Mary Bowie Pkwy
                             Upper Marlboro, MD 20774
Dear Jonathan Alvin Adams:
We’re writing with an important reminder about the upcoming interest rate increase that was part of the
terms of the step-rate mortgage modification agreement. The following information explains the changes
you can expect.
Understanding how the interest rate will change
When the mortgage was modified, you received a step-rate modification. As stated in the modification
agreement, at the end of the initial fixed-rate term, the interest rate will increase each year until it reaches
the interest rate cap. Here’s how the step-rate modification works:
 .   The interest rate started off lower than the then-current market rate and remains at that same
     interest rate for 5 years.
 .   At the end of 5 years, the interest rate will increase according to the schedule in the modification
     agreement, which is a maximum increase of 1% every year, until the interest rate reaches the interest
     rate cap on August 1, 2023. The interest rate cap equals the market rate of interest charged by
     mortgage lenders on the day the final mortgage modification agreement was prepared. When the
     interest rate reaches the interest rate cap, it will remain fixed for the remainder of the loan
     modification term, per the modification agreement.
Information on the new interest rate and payment
Please review the information below that includes the details of the upcoming step-rate adjustment under
the terms of the mortgage modification.

                                       Current                   New                 Effective Date
             Interest Rate              2.00%                   3.00%                  8/1/2019
               Principal               $817.36                 $671.89
               Interest                $833.13                $1,245.60
                Escrow                $1,072.20               $1,072.20
            Total Payment             $2,722.69               $2,989.69                9/1/2019
Important information about the new payment
 .   The new monthly payment is effective on September 1, 2019 based on the new interest rate which
                         Case 19-18043               Doc 14          Filed 07/08/19             Page 6 of 6
     becomes effective August 1, 2019. This payment is based on a predetermined calculation that was
     included in the current mortgage modification. The allocation between principal and interest
     amounts may adjust based on the outstanding principal balance and the terms of the mortgage
     modification.
 .   The monthly payment includes an escrow amount that will be used to pay the property taxes, hazard
     insurance, and other escrowed expenses. The new total monthly mortgage payment may be subject
     to further change if the escrow amount needed to cover taxes and insurance is adjusted.
 .   Please review the chart below for a detailed breakout of the scheduled increases, showing the
     payment schedule with the dates, interest rates, and monthly payment amount changes. Keep this
     schedule handy so you can prepare for the planned increases.
Current Modified Mortgage Table
                                                        Adjusted Monthly Payment
                        Interest
                                                                Estimated                                                   Number of
     Interest             Rate                                                      Estimated           Payment
                                            Monthly              Monthly                                                     Monthly
       Rate             Change                                                        Total             Begins On
                                            Payment              Escrow                                                     Payments
                          Date                                                       Monthly
                                            Amount*             Payment             Payment*
                                                                Amount**
                                                                $1,072.20           $2,989.69
     3.00%              8/1/2019            $1,917.49          May Adjust          May Adjust            9/1/2019                12
                                                               Periodically        Periodically
                                                               May Adjust          May Adjust
     4.00%             8/1/2020             $2,199.32                                                   9/1/2020                 12
                                                               Periodically        Periodically
                                                               May Adjust          May Adjust
     5.00%              8/1/2021           $2,493.70                                                     9/1/2021                12
                                                               Periodically        Periodically
                                                               May Adjust          May Adjust
     6.00%              8/1/2022            $2,798.51                                                    9/1/2022                12
                                                               Periodically        Periodically
                                                               May Adjust          May Adjust
     6.125%             8/1/2023           $2,836.92                                                     9/1/2023               372
                                                               Periodically        Periodically
                                           $41,026.15
      Non-
                                            Deferred
     Interest                                                                                          8/1/2054 (1)              1
                                            Principal
     Bearing
                                            "Balloon"

(1) At the time of the modification, a portion of the balance was deferred to the end of the loan. The deferred principal amount will
be due by the earliest of; (1) the date you sell or transfer an interest in the property, (2) the date you pay the entire Interest Bearing
Principal balance to zero, or (3) the maturity date.
Note: This table assumes that all payments are made on time and in accordance with the terms of the
mortgage modification. If you are an automatic mortgage payment customer, the new payment amount
will be deducted from your account in the month the change becomes effective.
Additional resources
 .   If you would like help with household budgeting, HUD-approved housing counseling agencies can
     provide assistance at no charge and can be located through: HUD.gov
 .   For assistance through the Making Home Affordable program, contact the Homeowner’s HOPE
     Hotline at 1-888-995-HOPE, and specify you’d like Making Home Affordable (MHA) help.
We’re here to help you
If you have questions or concerns about your new monthly payment or the upcoming changes to your
step-rate mortgage modification, please call one of our customer service representatives at
1-866-234-8271. We’re available Monday through Friday between the hours of 6:00 AM to 10:00 PM CT,
or Saturday between the hours of 8:00 AM to 2:00 PM CT.

Sincerely,


Bethanne R. Ross
Loan Administration Manager
Wells Fargo Home Mortgage




Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. © 2019 Wells Fargo Bank, N.A. All rights reserved. NMLSR ID
399801 2/14
